Citation Nr: 1439203	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-18 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.
This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

When this case was before the Board in October 2013, it was remanded for further development.  While the case was in remand status, the issue of entitlement to service connection for right ear hearing loss disability was resolved by a January 2014 rating decision granting the benefit sought.

The record before the Board consists of an electronic record known as the Veterans Benefits Management System.


FINDING OF FACT

Left ear hearing loss disability was not present until more than one year following the Veteran's discharge from active service, and it is not related to the Veteran's active service.


CONCLUSION OF LAW

Left ear hearing loss disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's January 2010 letter provided the Veteran with all required notice prior to the initial adjudication of the claim.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified VA medical treatment records, have been obtained.  Additionally, VA provided the Veteran with VA examinations in July 2010 and December 2013 to determine the etiology of his left ear hearing loss.  In addition to examining the Veteran, the examiners reviewed the Veteran's pertinent history and appropriately supported the opinions provided.  The Board notes that the Veteran's representative requested a new examination; however, the Board has found the examination reports to be adequate for adjudication purposes.

Accordingly, the Board will address the merits of the claim.
Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for left ear hearing loss because it is due to his exposure to excessive noise during combat service.  

The Veteran's service treatment records indicate left ear puretone thresholds at entrance as follows:

Hertz
1000
2000
3000
4000
Left Ear
5
0
-
15

At the time of discharge from service, the Veteran's left ear puretone thresholds were as follows:

Hertz
1000
2000
3000
4000
Left Ear
10
10
25
15

The Veteran was afforded a VA examination in July 2010.  The examiner diagnosed bilateral, normal to moderately severe sensorineural hearing loss and opined that it was not caused by or a result of military-related acoustic trauma.  The examiner reasoned that the Veteran's service treatment records revealed normal hearing at discharge and no complaints of or treatment for hearing loss.  Also, the Veteran worked as an electrician for 40 years after service, which could account for some of his current degree of hearing loss.  
Because the examiner failed to acknowledge the shift in the Veteran's left ear hearing ability between enlistment and discharge, the Board remanded the case for a new VA examination in October 2013.  The resulting December 2013 examination revealed bilateral sensorineural hearing loss.  In a January 2014 addendum opinion, the examiner opined that it was less likely as not that the Veteran's left ear hearing loss was caused by or a result of combat military service.  The examiner reasoned that the Veteran had normal auditory thresholds at separation and a standard threshold shift did not occur between the entrance and separation evaluations.  Also, research from the Institute of Medicine concluded that there was insufficient scientific evidence supporting delayed onset of hearing loss secondary to military noise exposure; rather, the available anatomical and physiologic evidence suggested that delayed, post-exposure hearing loss was not likely.  If hearing was normal on discharge and there was no permanent, significant threshold shift greater than normal progression and test re-test variability during service, then there was no basis on which to conclude that a current hearing loss disability was causally related to service, including noise exposure.  

The Board concedes that the Veteran has hearing loss for VA purposes.  38 C.F.R. § 3.385.  Bilateral sensorineural hearing loss was diagnosed in July 2010.  

The Veteran alleges that he had in-service exposure to noise while in combat.  Even if the Veteran had in-service noise exposure, the evidence demonstrates that his current left ear hearing loss is not related to such exposure.  

First, the Veteran's entrance and separation exams disclosed normal hearing.  Additionally, there is no corroborating evidence of hearing loss within a year of separation from service or at any time before July 2010, 40 years after separation.

The Board acknowledges that the Veteran's service treatment records show a shift in left ear hearing ability between entrance and separation.  However, the December 2013 VA examiner acknowledged the in-service decrease in hearing and still concluded that it was less likely as not that the Veteran's left ear hearing loss was caused by or a result of combat military service.  The examiner reasoned that the Veteran had normal auditory thresholds at separation and a permanent, significant threshold shift did not occur between the time of the entrance and separation evaluations.  The available scientific research suggested that delayed post-exposure hearing loss was not likely.  The July 2010 VA examiner similarly opined that the Veteran's disability was not caused by noise exposure in service. 

The VA examination reports are the only medical evidence of record addressing the etiology of the Veteran's bilateral hearing loss, and they weigh against the Veteran's claim.  The Board has also considered the Veteran's contention that his hearing loss is due to noise exposure during service.  While the Veteran may sincerely believe that his post-service hearing loss is related to in-service noise exposure, as a lay person, he is not competent to provide an opinion linking the disability to such exposure.  As discussed above, the medical opinions addressing this contention are against the claim.

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for left ear hearing loss disability must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for left ear hearing loss disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


